Title: Memorandum on Consular Appointments, 1 March 1793
From: Jefferson, Thomas
To: Washington, George




Demarara.
 Samuel Cooper Johonnet of Massachusets to be Consul for the US. at the port of Demarara and for all parts under the same allegiance in America which shall be nearer to the said port than to the residence of any other Consul or Vice consul of the US. within the same allegiance.


Malaga.
 Michael Murphy of Malaga in the kingdom of Spain to be Consul for the US. at the said port of Malaga, and for such other parts of the said kingdom as shall be nearer to the said port than to the residence of any other Consul or Viceconsul of the US. within the same allegiance.



Th: Jefferson
Mar. 1. 1793.



 

AmsterdamJames Greenleaf of Massachusets Consul for the US. at the port of Amsterdam in the United Netherlands, and for all parts of the said United Netherlands which shall be nearer to the said port than to the residence of any other Consul or Vice Consul of the US. within the same United Netherlands.


Th: Jefferson Mar. 1 1793.
